Citation Nr: 1625235	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  07-31 764	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent beginning October 9, 2003 for posttraumatic stress disorder (PTSD) and in excess of 50 percent from August 15, 2012 onward.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 22, 2010.

3.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from December 1970 to April 1972, including service in Vietnam.  He also served on active duty in the Army from May 1974 to May 1977.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana wherein the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating.  

The Veteran has appealed the initial rating that was assigned for PTSD after service connection was granted.  He is, in effect, asking for a higher rating effective from the date service connection was granted (October 9, 2003).  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

The appellant and his spouse testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) in May 2008.  A transcript of this proceeding has been associated with the claims file.

In an April 2009 decision, the Board denied the appellant's claim of entitlement to an initial disability evaluation in excess of 30 percent for PTSD.  That denial was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court set aside the Board's April 2009 decision and remanded the case for compliance with the Memorandum Decision.

In April 2011, the Board informed the Veteran that the VLJ who had conducted the May 2008 hearing was no longer employed at the Board, and that he had the option of requesting another Board hearing.  See 38 C.F.R. § 20.707.  The appellant elected to have another Board hearing and, in October 2011, the case was remanded for the scheduling of such a hearing.  In December 2011, the appellant and his spouse testified at a Board videoconference hearing held before the undersigned VLJ.  A transcript of this proceeding has been associated with the claims file. 

The Board remanded the case for additional development in March 2012.  The case has now been returned to the Board for appellate review.  

While the case was in remand status, the evaluation for the appellant's service-connected PTSD was increased from 30 percent to 50 percent, effective from August 15, 2012 (the date of a VA examination); this created a staged rating.  Because neither of the two assigned evaluations at issue represents the maximum rating available for a psychiatric disability, the appellant's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In addition, because a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher rating, the Board must also adjudicate whether a TDIU is warranted due to the appellant's PTSD alone.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although entitlement to TDIU was granted in a May 2013 rating decision, it was granted effective April 22, 2010, which is later than the appeal period in this case.  Furthermore, in light of the decisions of the Court in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider whether the appellant is entitled to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).  Therefore, the issues on appeal are as listed on the title page.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Between October 9, 2003 and January 10, 2008, the appellant's psychiatric disability has been manifested by symptoms such as anxiety, defensiveness when criticized, difficulty dealing with change, difficulty sleeping, nightmares, depression, low frustration level, irritability, problems with anger management, social withdrawal, difficulty with memory and concentration, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

2.  Beginning January 11, 2008, the appellant's psychiatric disability has been manifested by symptoms such as hypervigilance, social isolation, feelings of detachment or estrangement from others, anxiety, defensiveness when criticized, difficulty sleeping, nightmares, depression, low frustration level, irritability, problems with anger management, difficulty with memory and concentration, difficulty in adapting to stressful circumstances (including work or a worklike setting) and an inability to establish and maintain effective relationships.

3.  Throughout the appeal period, the appellant's psychiatric disability is not shown to have caused him to experience total occupational and social impairment.

4.  The disability picture caused by the appellant's PTSD disability is not so unusual as to render the application of the regular schedular rating provisions impractical.

5.  The appellant last worked on January 10, 2008; he graduated from high school and also has an Associate Degree in industrial maintenance with 28 years working for the same steel manufacturer, including as a line/rewind operator.

6.  The appellant's service-connected PTSD has been of such nature and severity as to prevent him from obtaining and retaining substantially gainful employment.

7.  As of April 22, 2010, the appellant has been assigned a 60 percent evaluation for ischemic heart disease.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial evaluation of 50 percent, but not more, have been met for the appellant's PTSD since October 9, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.126, 4.130 Diagnostic Code 9411 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an evaluation of 70 percent, but not more, have been met for the appellant's PTSD since January 11, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.126, 4.130 Diagnostic Code 9411 (2015).

3.  The criteria for an evaluation for PTSD in excess of 70 percent have not been met at any time.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a TDIU based solely on PTSD were met as of January 11, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).  

5.  The criteria for special monthly compensation at the housebound rate were met as of April 22, 2010.  38 U.S.C.A. § 1114(s), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to an evaluation in excess of the currently assigned ratings for his service-connected PTSD.  He maintains that he has not been able to work due to his PTSD symptoms since January 2008.

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant's PTSD claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  The Court has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 491.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  A letter to the appellant from VA, dated in March 2006, contained the information required by Dingess.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA treatment records have been associated with the claims file and the appellant was afforded VA mental health examinations in June 2006, January 2011, and August 2012.  

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The VA mental health examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's psychiatric history.  The examinations included reports of the appellant's symptoms for the PTSD disability and demonstrated objective evaluations.  The VA examiners were able to assess and record the condition of the appellant's PTSD.  

The Board finds that the VA mental health examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that any examination report was in any way incorrectly prepared or that any VA examiner failed to address the applicable schedular criteria.  Indeed, in a March 2015 letter, the appellant's attorney stated that the examinations were adequate for rating purposes.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

A remand from the Board or from the United States Court of Appeals for Veterans Claims confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remand issued in March 2012, the appellant was afforded a VA mental health examination.  Therefore, substantial compliance has been achieved.

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the appellant's claim for an increased rating for his service-connected PTSD have been accomplished.

Turning to the appellant's other claims, the Board is granting in full the benefits sought on appeal (TDIU and SMC).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Increased initial rating

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, and the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the appellant's VA treatment records dated between February 2002 and June 2015; the reports of the VA mental health examinations conducted in June 2006, January 2011, and August 2012; Social Security Administration (SSA) records; testimony presented by the appellant and his spouse; and various written statements submitted by the appellant, his attorney and various third parties.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The current regulations state that, under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, will be rated as 100 percent disabling.

VA regulations require evaluation of mental disorders using the fifth edition of the AMERICAN PSYCHIATRIC ASSOCIATION 'S DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-5).  38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the AMERICAN PSYCHIATRIC ASSOCIATION 'S DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) with the DSM-5.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in October 2007. 

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health - illness, and a 51-60 rating indicates moderate difficulty in social, occupational or school functioning.  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  See also Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 is defined as 'Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'"  Between October 2003 and July 2015, the appellant's GAF scores generally ranged from 50 to 67.  The DSM-5 does not use GAF scores.

In this case, there is no dispute that appellant and his spouse are competent to report his PTSD symptoms because they have personal knowledge as it comes to them through their senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In any case, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, supra, at 1377 n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

The appellant testified at his May 2008 Board videoconference hearing that he had problems getting along with coworkers over work issues and that he had been transferred because he was a problem.  He said that he was unable to sleep well and that he had no close friends.  He also reported a suicide gesture two years prior.  The appellant's wife testified that the appellant had a lot of moodiness, that he was forgetful and that he was unable to multitask.  The appellant and his spouse provided similar testimony during the December 2011 Board videoconference hearing.  He said that he had gotten into a physical altercation at work and that he had thrown things at his supervisor.  The appellant said that he would have suicidal thoughts a couple of times or more per year.  He stated that he had stopped working due to PTSD and that things were better after he stopped working because of less stress.  His wife testified that the appellant would blow up in a split second in an absolute fit of rage and that this had been going on since 2003.  

A July 2003 VA psychiatric treatment plan indicates that the appellant reported symptoms of depression, withdrawal, nightmares and possibly hypervigilance.  He said that he was anxious in crowds.  He rated his anxiety and depression as 7/10.  The appellant reported yelling and shaking a hammer at coworkers.  He denied auditory and visual hallucinations.  He denied homicidal and suicidal ideation.  On mental status testing, he demonstrated good remote and short-term memory.  His judgment was good and his insight was fair to good.  VA treatment records dated in October and November of 2003 included GAF scores of 51 and 52 respectively.

A December 2004 letter from the appellant's longtime work supervisor indicated that the appellant was easily frustrated over little things and would get into arguments at work.  Coworkers would comment that they would steer clear of him.  A letter from a friend indicated that the appellant had changed over the years and stopped socializing as he had in the past.

An April 2005 VA anger group note indicates that the appellant denied psychotic symptoms, as well as suicidal/homicidal ideation/plan.  On mental status examination, the appellant was oriented times four.  His memory was intact and his insight and judgment were good.  His wife was noted to think that the appellant was doing better.

A January 2006 psychiatric treatment plan indicated that the appellant was having problems with irritability.  He was assigned a GAF score of 55.

The appellant was afforded a VA mental health examination in June 2006; the examining physician reviewed the appellant's claims file and medical records.  The examiner noted that there had not been any psychiatric hospitalizations.  The appellant reported an instance of impulsive suicidal ideation in January 2006.  The one prior to that had been more than one year before that.  The appellant reported occasional times of feeling helpless or hopeless.  But he had weeks and months in-between these times of depression.  He described his relationship with his wife as "pretty good."  On mental status examination, the appellant was oriented times three.  There were no delusions or hallucinations.  His thought content and process were unremarkable and his impulse control was described as fair.  He did not have panic attacks or episodes of violence.  He did not have any problems with his activities of daily living.  The appellant was noted to have mild to moderate PTSD symptoms that occurred daily.  The examiner assigned a GAF score of 65.  It was noted that the appellant had had his hours restricted at work (no overtime) because he had thrown a hammer there.

A December 2006 letter from the appellant's daughter indicated that the appellant had difficulty remembering tasks and that he needed help to remember to take his medications.  She thought his difficulty maintaining relationships was due to close-mindedness and she said that if someone were to push the appellant beyond his short limits his mood could become quite upset and even angry.  That same month, the appellant wrote that he had frequent physically violent nightmares that he called panic attacks.  

In March 2007, the appellant received a written warning at work.  This was based on the appellant demonstrating a "poor attitude" and an "unwillingness to cooperate with others in a constructive manner."  The appellant was assigned a GAF score of 50 by VA personnel in November 2007.

In January 2008, the appellant submitted a claim to his employer's insurer for long term disability benefits.  It was indicated that he suffered from symptoms including a depressed mood, anhedonia, insomnia, feelings of worthlessness, flashbacks, nightmares, detachment, hypervigilance and angry outbursts.  His primary diagnosis was major depressive disorder and his secondary diagnosis was PTSD.  

A January 2008 VA treatment note indicates that the appellant denied psychotic symptoms, as well as suicidal/homicidal ideation/plan.  He was oriented times four and his memory was intact.  A March 2008 VA psychiatry note indicates that the appellant was participating in treatment for anger management.  A March 2008 VA letter from a social worker stated that, in connection with the appellant's application to renew his gun permit, he did not appear to be a danger to himself or others.  A May 2008 letter from a VA psychologist stated that the appellant had not been able to work since January 10, 2008 due to his PTSD symptoms of anger, interpersonal problems, hypervigilance, startle response and concentration problems.

In connection with his application for Social Security disability benefits, the appellant stated that he needed medication to sleep; that he did not need any reminders to take care of his personal needs and grooming; that he could go outside by himself and drive a car; that he went grocery shopping with his wife weekly; that he played golf; that he saw friends once or twice a week; and that he went to church most Sundays.  He said that he was easily agitated and upset; that he got angry with authority figures; and that he did not handle stress or changes in routine well.  His wife indicated that he forgot to pay bills and that she usually accompanied him to social group/church activities.  She noted that the appellant would become confrontational when he felt threatened.  

The appellant was afforded a psychological evaluation for SSA purposes in July 2008.  He was easily oriented times four.  He exhibited a depressed affect.  He stated that he was able to function better because he was not working.  There were no delusions or hallucinations.  He denied homicidal ideation and reported two suicidal gestures with his last ideation occurring on Memorial Day.  The examining psychologist rendered diagnoses of PTSD and major depression and assigned a GAF score of 50.  The examiner noted that the appellant found working with others instead of by himself to result in conflicts and significant anxiety.  A September 2008 report from a company nurse at the appellant's former employer stated that the appellant had worked there for 28 years and that he had never been tardy; that he had maintained a very good routine at work; that he had been able to concentrate on assigned work; and that he was able to understand and carry out instructions.  The nurse further stated that the appellant's mood could interfere with work and that he struggled taking direction from management; he would get very angry when criticized and was very defensive.  He did not like changes.  He was noted to have a temper and to have thrown a hammer without hurting anyone.  It was stated that he would not be rehired because of anger issues; instability; not being a team player; and not accepting change.

A September 2008 SSA psychiatric review technique form indicates that the appellant had moderate restrictions in his activities of daily living, in maintaining social functioning and in maintaining concentration, persistence or pace due to affective/anxiety-related disorders.  It was noted that the appellant had some problems working with others and the public; accepting criticism from supervisors; and getting along with coworkers.  He was described as having problems concentrating for extended periods of time.  It was concluded that, with these limitations, the appellant did not appear capable of performing within a competitive environment.  The appellant was awarded SSA disability benefits based on affective disorders and back disorders.  The disability was said to have begun on January 10, 2008.

A November 2010 VA treatment note indicates that the appellant reported to enjoy golfing and exercise.  He said his concentration was good.  He reported on and off passive suicidal thoughts; disturbed sleep; nightmares; and said he was easily irritable and grumpy from people around him.  He denied panic attacks.  He said that he had quit working due to stress.  He denied homicidal ideation and hallucinations.  He was noted to continue to drink alcohol which was affecting his mood.  

The appellant was afforded a VA mental health examination in January 2011; the examining phycologist reviewed the appellant's claims file and medical records.  The examiner noted that there had not been any psychiatric hospitalizations.  The appellant reported anger was a problem and that he had problems sleeping and relating to others.  He also said that he drank too much.  On mental status examination, the appellant was oriented times three.  He was agitated and irritable.  There were no delusions, hallucinations, inappropriate behavior, or obsessive behavior.  His recent memory was mildly impaired.  His thought content and process were unremarkable and his impulse control was described as good.  He did not have panic attacks.  He did not have any problems with his activities of daily living.  The appellant was noted to have mild to moderate PTSD symptoms that occurred daily.  The examiner assigned a GAF score of 65.  His symptoms were described as consistent since the last examination and mild in severity.

An April 2011 VA treatment note states that there were no signs of psychosis.  He denied suicidal thoughts.  He reported an incident of screaming at his wife.  He said his concentration was short and that he would forget to do things.  An August 2011 VA treatment note includes a GAF score of 60.  He reported not having any thoughts of self harm since April.  

The appellant was afforded a VA mental health examination in August 2012; the examining phycologist reviewed the appellant's claims file medical records.  The examiner noted that the appellant's PTSD symptoms included anxiety; irritability; vigilance; startle response; sleep disruption; intrusive recollection; and avoidance behaviors.  The appellant reported experiencing anxiety attacks two to three times per year.  The appellant reported arguing often with his wife.  On mental status examination, the appellant was oriented times four.  He reported intermittent thoughts of death.  The appellant was noted to have moderately severe PTSD and that these symptoms likely contributed to his moderate to severe problems at work.  The examiner assigned a GAF score of 57.

An October 2012 VA treatment note indicates the appellant was prescribed medication for symptoms of insomnia, anxiety, depression and nightmares.  He reported a history of visual hallucinations described as things moving.  He denied suicidal and homicidal ideation.  He was not considered to be danger to himself or others.  Similar notations were made in July 2013.  In November 2013, he was noted to have been arrested for driving under the influence in January 2013.  In January 2014, the appellant indicated that he had apparently pulled a gun on the police during the arrest.  A January 2015 VA mental health note indicates there was no evidence of any perceptual disturbance or current suicidal or homicidal ideation.  He was noted to have a history of passive suicidal ideation.  He did not appear to be at risk of harm to himself or others.  

The evidence reported above reflects that the Veteran exhibited some PTSD symptoms that are enumerated among the criteria of both the 30 percent and 50 percent ratings between October 9, 2003 and January 10, 2008.  While further medical inquiry could be conducted with a view towards resolution of this question, it is doubtful that such research would assist the Board in its inquiry.  See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing that when it is not possible to separate the effects of a service-connected condition and a non-service-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the veteran's favor, and that all signs and symptoms be attributed to the service-connected condition).  

Affording the Veteran the benefit of the doubt on the question of the severity of the PTSD disability, the Board finds that there is enough evidence to support an initial schedular evaluation of 50 percent for the appellant's PTSD.  The medical evidence shows that the appellant's PTSD symptomatology was severe enough to result in social isolation, anxiety, depressed mood, chronic sleep impairment, difficulty controlling mood/irritability and problems with interpersonal relationships.  The appellant has reported problems with forgetfulness and lack of concentration, anxiety and irritability, problems with being supervised and some vague suicidal/homicidal ideation without any plans or actions.  On the other hand, he has never had any delusions or psychotic symptoms.  There are findings of record that indicate the appellant has moderate depression and anxiety that affect his ability to function effectively and that he has had social avoidance.  These symptoms were severe enough that GAF scores of 51-52 were assigned in October and November of 2003, and a GAF score of 55 was assigned in January 2006.  In addition, a GAF score of 50 was assigned in November 2007.  However, a score of 65 was assigned in June 2006.  Furthermore, the appellant's PTSD symptoms have resulted in the need for psychiatric outpatient treatment on an individual and group basis, as well as a continuing need for medication.  These PTSD symptoms more closely approximate the criteria for a 50 percent evaluation.

However, the Veteran is not entitled to an evaluation in excess of a 50 percent schedular rating at any time between October 9, 2003 and January 10, 2008.  The evidence of record does not indicate that he suffered from occupational and social impairment with deficiencies in most areas, such as works, school, family relations, judgment, thinking or mood.  While the appellant evidenced social isolation and depression, some reduction in concentration and short-term memory, some disturbances of motivation and mood, and some difficulty in establishing and maintaining effective work and social relationships, the evidence of record shows that the appellant has, by his own account, maintained his household with his wife, participated in local church activities and played golf with a regular playing partner.  In addition, he regularly appeared for treatment without any serious complaints.  

Furthermore, the objective findings of the appellant's VA outpatient psychiatric treatment and the reports of the VA and SSA mental health examinations of record contain no evidence that the appellant's symptoms were ever so incapacitating as to result in total occupational and social impairment.  Nor has the appellant himself reported such incapacitation.  While the evidence does indicate that the appellant demonstrated some symptoms contemplated by the criteria for a 70 percent rating evaluation prior to January 11, 2008, such as occasional suicidal ideation, these symptoms were sporadic in nature and the record reflects longer periods during which the appellant reported no such symptoms.  Moreover, there is no indication the appellant ever had any intent or plan to act on his reported suicidal ideation.  The appellant has never been considered a danger to himself or others.  At all times, the appellant has been found to be oriented in all tested spheres and capable of expressing himself in a coherent and logical manner and he has retained good communication skills.  Despite some significant psychiatric symptoms, the appellant's speech and behavior had essentially been appropriate.  In addition, while the appellant reported social isolation, he was able to actively participate in group therapy, to play golf with a friend and to attend church.  He was also been able to live with his wife and maintain his personal hygiene and other activities of daily living.  Therefore a 50 percent evaluation, but no more, is warranted under the applicable rating criteria for the period from October 9, 2003 to January 10, 2008.

However, the evidence of record indicates that the appellant became unable to work due to PTSD symptoms as of January 10, 2008.  Therefore, the Board finds, after giving the Veteran the benefit of the doubt, that a 70 percent evaluation is warranted as of January 11, 2008.  On review of the evidence above the Board finds the appellant's occupational and social impairment as of January 11, 2008, did not more nearly approximate the total impairment required for a higher (100%) rating.  Although the appellant showed significant impairment, he was consistently alert and oriented during examination and medical treatment.  There is no psychosis and the appellant was not a threat to himself or to others.  For example, in March 2008, a VA social worker wrote a letter in support of the appellant's petition to renew his gun permit.  (The gun permit was revoked years later after the appellant was arrested for driving while intoxicated and threatening the police who stopped him.)  The evidence does not show the appellant is incapable of self-care and he has not been determined to be incapable of managing his own finances.  In addition, he has maintained some social relationships, including with his family and golf partner and serving on a church committee.  The Board therefore concludes the social and occupational impairment from the appellant's PTSD more nearly approximated deficiencies in most areas than total occupational and social impairment as of January 11, 2008.  Accordingly, the criteria for a rating in excess of 70 percent are not met at any time since that date or at any time during the appeal period.  

The Board acknowledges that the appellant, in advancing this appeal, believes that his PTSD has been more severe than the previously assigned disability ratings reflected.  But there are no clinical findings congruent with the next higher evaluation (70% prior to January 11, 2008, or for the next higher evaluation (100%) thereafter).  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494(1992).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the appellant is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In fact, the grants of the initial 50 percent evaluation followed by an increase to a 70 percent evaluation on January 11, 2008, is based in large part on the reports of the appellant and his spouse about his PTSD symptomatology.  Neither, however, is competent to identify a specific level of disability of PTSD disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the PTSD disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and therapy notes) directly address the criteria under which psychiatric disabilities are evaluated.  

The Board has carefully considered the appellant's contentions and arguments and awarded higher evaluations in response.  In this case, however, the competent medical evidence offering detailed descriptions of the PTSD symptoms and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether a 70 percent rating or higher is warranted prior to January 11, 2008, and whether a 100 percent evaluation is warranted thereafter.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the PTSD-related symptoms.  The preponderance of the most probative evidence does not support assignment of any higher rating than the two assigned herein.

Notwithstanding the above discussion, increased evaluations for the PTSD disability could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the symptoms associated with the appellant's service-connected PTSD include flattened affect; nightmares; some suicidal ideation; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a worklike setting).  The Board finds that the Veteran has not described exceptional or unusual features associated with his PTSD.  Clearly the appellant's symptoms cause impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  Therefore, the Board finds that the rating criteria reasonably describe the appellant's disability levels and symptomatology for his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the appellant's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate a claimant for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The preponderance of the most probative evidence is against the assignment of any higher ratings for the service-connected PTSD.  The findings needed for an evaluation in excess of 50 percent for the PTSD were not demonstrated prior to January 11, 2008, and the findings needed for an evaluation in excess of 70 percent have not been demonstrated at any time since January 11, 2008.  Since the preponderance of the evidence is against an allowance of an evaluation in excess of 50 percent for the service-connected PTSD prior to January 11, 2008, or in excess of 70 percent thereafter, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In light of the holding of the Court in Hart, the Board has considered whether the appellant is entitled to a "staged" rating for his PTSD.  As reflected in the decision above, the Board has not found any additional variation in his symptomatology or clinical findings that would warrant the assignment of any other staged rating for the PTSD since service connection was granted or since a second tier was assigned.  Based upon the record, the Board finds that at no time during the claim/appellate period has the PTSD claim on appeal been more disabling than as currently rated (50 percent prior to January 11, 2008, and 70 percent thereafter).

B.  TDIU

VA will grant a total disability rating for individual unemployability (TDIU) when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not service-connected and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the appellant has been granted service connection for PTSD, ischemic heart disease, hearing loss and tinnitus.  The appellant's disability evaluation for the PTSD has been rated as 70 percent disabling since January 11, 2008, and the combined rating since April 22, 2010 is 90 percent.  Therefore, the aforementioned TDIU requirement of at least one disability rated 40 percent or more and additional disability to bring the combined rating to 70 percent or more has been met at throughout the appeal period.  The only question remaining is whether there is evidence that the appellant is unable to secure and maintain substantially gainful occupation as the result of his service-connected disabilities.

The appellant has presented statements that he is incapable of working due to his service-connected PTSD.  The appellant has not worked since January 10, 2008.  There is medical evidence of record to indicate that the appellant's capacity for individual employability has been compromised by his service-connected PTSD.  Social Security Administration records reflect that the appellant was found to be unable to work due to the service-connected PTSD and a nonservice-connected back disorder.  A VA psychologist, in a May 2008 letter, stated that the appellant has been unable to work due to his PTSD symptoms since January 10, 2008.  There is evidence of record that the appellant was recently incarcerated after he pulled a gun on the police officers who pulled him over for driving while intoxicated.  There is also medical evidence, namely the three VA mental examination reports of record, that the appellant is capable of employment.  

In this case, further inquiry could certainly be undertaken with a view towards development of the TDIU claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Here, the Board is of the opinion that this point has been attained.  Therefore, based on the totality of the evidence of record, and giving the benefit of the doubt to the appellant, the Board finds that evidence for and against the appellant's TDIU claim is at least in approximate balance on the question of whether the appellant was precluded from work by the effect of the service-connected PTSD in that it has adversely affected his ability to ability to handle stress, his ability to deal with others and his ability to concentrate or focus in the work setting since January 11, 2008.  As such, the various manifestations of the appellant's service-connected PTSD identified by the VA examiners, SSA personnel and VA health care personnel support the Board's conclusion that the appellant is unemployable due to his service-connected PTSD.  Thus, entitlement to a total evaluation based on individual unemployability due to the service-connected PTSD has been established as of January 11, 2008.

While the Board notes that the entitlement to TDIU was granted in a rating decision issued in May 2013, it was granted later than what this decision covers.  In particular, the May 2013 rating decision granted TDIU effective in April 2010.  However, the Board is herein granting TDIU effective January 11, 2008.

C.  SMC

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC). 

Special monthly compensation is payable where a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  In this case, the Board has awarded the appellant a TDIU based solely due to his PTSD.  The Board finds that although his PTSD is not at 100 percent, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the appellant has a single service-connected disability rated as total (i.e. his PTSD), and has additional service-connected disabilities that are independently rated at least 60 percent (i.e. his ischemic heart disease (60%); hearing loss (20%); and tinnitus (10%)), the criteria for SMC at the housebound rate were met as of April 22, 2010 (the date of entitlement to service connection for ischemic heart disease).  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective April 22, 2010.


ORDER

An initial disability evaluation of 50 percent, but no more, for PTSD is granted, effective October 9, 2003, subject to the laws and regulations for the payment of benefits.

A disability evaluation of 70 percent, but no more, for PTSD is granted, effective January 11, 2008, subject to the laws and regulations for the payment of benefits.

A total disability rating for individual unemployability due to the service-connected PTSD is granted, effective January 11, 2008, subject to the law and regulations governing the award of monetary benefits.

Special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective April 22, 2010, subject to the law and regulations governing the award of monetary benefits.. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


